Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
				       DETAILED ACTION
	Applicant filing of claim amendments dated 12/16/2021 is acknowledged.     Claims 1, 272-290 are pending and are examined based on the merits herein. This application filed 04/27/2021 is a continuation of 16542166, filed 08/15/2019, 16542166 is a continuation of 14835402, filed 08/25/2015, 14835402 is a continuation of 14471958, filed 08/28/2014, now U.S. 9126993, 14471958 is a continuation of 14030725, filed 09/18/2013, now US 9139580, 14030725 is a continuation of PCT/US2012/029417, filed 03/16/2012, PCT/US2012/029417 Claims Priority from Provisional Application 61590711, filed 01/25/2012, PCT/US2012/029417 Claims Priority from Provisional Application 61454034, filed 03/18/2011.
				Restriction/Election
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1, 272, 285 are directed to composition and compounds of formula I,

    PNG
    media_image1.png
    187
    453
    media_image1.png
    Greyscale

classified in class but not limited to C07D 487/08, C07D 453/02, C07D 453/00, C07D 453/02, C07D 487/08, C07D 455/02,  A61K31/439, A61K 31/506, A61K 31/551, C07D 455/02, A61K 31/46, A61K 38/47, C12Y 302/01022, A61K 31/439, A61K 31/454, A61K 38/47, A61K 31/506, A61K 31/46,  A61K 31/551, C12Y 302/01022.
II. Claims 273-284, 287-288 are to a method of treating a disease or disorder mediated by glucosylceramide synthase or a disease or disorder in which GCS is implicated in a subject in need of a treatment or treating a subject diagnosed with lysosomal storage disease with an effective amount of compound of formula I, classified in class but not limited to C07D 487/08, C07D 453/02, C07D 453/00, C07D 453/02, C07D 487/08, C07D 455/02,  A61K31/439, A61K 31/506, A61K 31/551, C07D 455/02, A61K 31/46, A61K 38/47, C12Y 302/01022, A61K 31/439, A61K 31/454, A61K 38/47, A61K 31/506, A61K 31/46,  A61K 31/551, C12Y 302/01022.
III. Claim 286 is to a method for inducing decreased glucosylceramide synthase catalytic activity in a cell, in vitro, comprising contacting the cell with an effective amount of a compound of claim 1, classified in class but not limited to C07D 487/08, C07D 453/02, C07D 453/00, C07D 453/02, C07D 487/08, C07D 455/02,  A61K31/439, A61K 31/506, A61K 31/551, C07D 455/02, A61K 31/46, A61K 38/47, C12Y 302/01022, A61K 31/439, A61K 31/454, A61K 38/47, A61K 31/506, A61K 31/46,  A61K 31/551, C12Y 302/01022.
IV. Claims 289-290 are to a method of reducing glucosylceramide synthase (GCS) activity in a subject diagnosed as having lysosomal storage disease with an effective amount of compound of formula 1, either alone or as a combination therapy with an enzyme replacement therapy (claim 289), or (ii) to a method of reducing accumulation of a GCS-derived material in a subject diagnosed as having a lysosomal storage disease, comprising administering to the patient an effective amount of the compound according to claim 1, either alone or as a combination therapy with an enzyme replacement therapy (claim 290), classified in class but not limited to C07D 487/08, C07D 453/02, C07D 453/00, C07D 453/02, C07D 487/08, C07D 455/02,  A61K31/439, A61K 31/506, A61K 31/551, C07D 455/02, A61K 31/46, A61K 38/47, C12Y 302/01022, A61K 31/439, A61K 31/454, A61K 38/47, A61K 31/506, A61K 31/46,  A61K 31/551, C12Y 302/01022.
The inventions are distinct from each other because of the following reasons: Inventions of Groups I, II-IV are related to product compounds, composition and to a method of using the product. The inventions are distinct if either or both of the following can be shown: (1) that the method as claimed can be carried out with a different product or (2) that the product as claimed can be used for a different method. The product as claimed can be used in a materially different process for example to determine the pharmacokinetic parameters or toxicology studies or check the glucosylceramide synthase activity. The method in the claims can use different product. It is noted that glucosylceramide synthase is associated with disorders, cancer and Fabry disease. Breast cancer can be treated with tamoxifen and Fabry disease with oral chaperone therapy. The decreased glucosylceramide synthase activity can be induced with different agent, e.g. antisense glucosylceramide synthase compound (US 20030095953) or with compounds as in WO 2010091104. The method of reducing glucosylceramide synthase (GCS) activity in a subject diagnosed as having lysosomal storage can be achieved with a different agent, see WO 2010091104. 
Inventions II-IV are unrelated. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and§ 806.06). In the instant case, the different inventions have different methods of treatment and effects. 
Group II and Group III inventions are different because Group II is towards a method of treating a disease or disorder mediated by glucosylceramide synthase.  Group III is directed to a method of inducing decreased glucosylceramide synthase catalytic activity in a cell, in vitro. The method and steps in Group III are different, as it does not involve treating a disease or a disorder as opposed to Group II method claims. 
Group II and Group IV are different inventions with different methods and effects because the Group II involves method of treating glucosylceramide synthase associated disorders with compound of formula I. This does not involve steps of evaluating the activity of glucosylceramide synthase first and then the reduction of its activity or what GCS materials are accumulated, the amount of accumulation and ways to reduce the accumulation as in Group IV. 
Group III and Group IV are different inventions with different methods and effects because the Group III involves inducing decreased glucosylceramide synthase activity in a cell or in vitro. This does not involve steps of evaluating the activity of glucosylceramide synthase first and then the reduction of its activity or what GCS materials are accumulated, the amount of accumulation and ways to reduce the accumulation as in Group IV. 
Because these inventions are distinct for the reasons given above and the search required for Group I is not required for Groups II, III or IV, restriction for examination purposes as indicated is proper. The searches of Groups I-IV may be overlapping but there is no reason to believe that the searches would be co-extensive. The examiner will be focusing on the patentability of the method of treating the condition and not the composition for the group I searches or on the reduction of GCS steps or reduction of GCS associated with specific lysosomal storage condition as in Groups III-IV. Conversely, in searching Group I, the examiner will be focusing on the patentability of the composition and compounds and not on the method of treatment or diagnosis or reduction of GCS as in the method claims. The search for all inventions would place an undue burden on the Office in view of the corresponding diversity in the field of search for each. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Each above product, method of making, method of using relates to a separate and distinct area of pharmaceutical technology. Also each group listed above involves compounds which are recognized in the art as being distinct because of their diverse chemical structure and properties. The search for all inventions would place an undue burden on the office in view of the diversity of compositions, method of making, and method of using the composition and the corresponding diversity in the field of search for each. Further, a search for the invention of the groups would not be coextensive because a search indicating the process is novel or unobvious would not extend to a holding that the product itself is novel or unobvious; similarly, a search indicating that the product is known or would have been obvious would not extend to a holding that the process is known or would have been obvious. 
The compounds of formula I are structurally and functionally distinct and the search for each compound would represent an undue burden on the office in view of the different classes to be searched. Each disease claimed to be treated has a different and distinct etiology and pathophysiological manifestations, and that each is differently treated. A search for the groups II-IV would not be coextensive because involve different steps
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
				Election of Species
The application contains claims directed to patentably distinct species of the claimed invention. If Applicant elects Group I or II or Ill, or IV, applicant is required to elect a specie:
(i) compound of formula I.  
If Applicants elects Group II or Group IV, In addition to electing a species for the compound as above, applicant is required to elect a specific disease for examination. 
(ii) Diseases associated with GCS or lysosomal storage diseases (e.g. Fabry, based on the group elected) for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
The compounds of formula I are structurally and functionally distinct and the search for each compound would represent an undue burden on the office in view of the different classes to be searched. Each disease claimed to be treated has a different and distinct etiology and pathophysiological manifestations, and that each is differently treated. Disease states herein claimed do not flow from a single biochemical lesion, but form a range of physiological activities. Such is sufficient to indicate that each of the methods of treating the presently claimed disease states is differently searched in the patent and non-patent literature and that a search for one disease will not necessarily result in a comprehensive search of any one or more of the diseases listed. As a result, an undue burden would be placed on the Examiner to search each of Applicant's presently claimed species. In addition, these species are not obvious variants of each other based on the current record.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics. The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 272-274, 286-290 are generic.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species. MPEP § 809.02(a).
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Because the restriction/election requirement is complex, a telephone call to applicant's agent to request an oral election was not made. See MPEP § 812.01.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

					Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926. The examiner can normally be reached M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 5712705239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Umamaheswari Ramachandran/Primary Examiner, Art Unit 1627